 



Exhibit 10.2
CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
     CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of June 6, 2007 (the “First Amendment”) by and among NU HORIZONS ELECTRONICS
CORP., a Delaware corporation having its executive offices at 70 Maxess Road,
Melville, New York (the “Borrower”), each of the lenders that is a signatory
thereto identified under the caption “Lenders” on the signature pages to the
Credit Agreement (as defined below) (individually, a “Lender”, and collectively,
the “Lenders”), BANK OF AMERICA, N.A., a national banking association, as
Documentation Agent for the Lenders, JPMORGAN CHASE BANK, N.A., a national
banking association, as Syndication Agent for the Lenders, ISRAEL DISCOUNT BANK
OF NEW YORK, a New York bank, as Syndication Agent for the Lenders and CITIBANK,
N.A., a national banking association, as administrative agent for the Lenders
(the “Administrative Agent”).
RECITALS
     The Borrower, the Lenders, the Documentation Agent, the Syndication Agents
and the Administrative Agent entered into an Amended and Restated Credit
Agreement dated as of January 31, 2007 (the “Credit Agreement”), pursuant to
which certain financial accommodations were made available to the Borrower.
     The Borrower has requested that the Lenders and the Administrative Agent
(a) consent to the purchase by the Borrower of all of the shares of Tau
Vermogensverwaltung GmbH, a limited liability company registered in Germany, now
known as Nu Horizons Electronics GmbH pursuant to a Share Sale and Purchase
Agreement dated as of January 5, 2007 by and among Lilienthal
Verwaltungsgesellschaft mbH and the Borrower and (b) modify certain of the terms
set forth in the Credit Agreement to increase the loans, investments and
guarantees limitations and the Lenders and the Administrative Agent are willing
to grant such consent and comply with such request to modify but only upon and
subject to the following terms and conditions.
     NOW THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:
     Section 1. Definitions. Except as otherwise defined in this First
Amendment, terms defined in the Credit Agreement are used herein as defined
therein.
     Section 2. Consent. Subject to the satisfaction of the conditions precedent
set forth in Section 4 below and the conditions contained in this Section, the
Lenders consent to the Borrower’s purchase of all of the issued and outstanding
shares of Tau Vermogensverwaltung GmbH, now known as Nu Horizons Electronics
GmbH, a limited liability company registered in Germany for approximately
$36,250 and agree that (a) such acquisition shall be excluded from the
limitations on the number of Foreign Acquisitions and the aggregate number of
Acquisitions contained in clause (iii) of the definition of Permitted
Acquisition and (b) the consideration paid for such acquisition shall be
excluded from the $25,000,000 aggregate limitation for all Acquisitions
consummated during the Commitment Period specified in clause (i) of the
definition of Permitted Acquisition. The foregoing consent is subject to the
condition that subsequent to the date of this First Amendment

 



--------------------------------------------------------------------------------



 



(y) Nu Horizons Electronics GmbH shall not invest in (by capital contribution,
loan, purchase or otherwise) any firm, corporation, or other Person unless such
investment constitutes a Permitted Acquisition and (z) neither the Borrower nor
any of its Domestic Subsidiaries shall be permitted to make additional
investments in Nu Horizons Electronics GmbH under Section 7.3(vii) of the Credit
Agreement, as amended hereby in Section 3 hereof, until such time as the
Administrative Agent has received a pledge of 65% of the capital stock of such
entity.
     Section 3. Amendment. Subject to the satisfaction of the conditions
precedent specified in Section 4 below:
     (A) Section 7.1(vi) and (vii) of the Credit Agreement are hereby deleted
and the following is substituted therefor:
     “(vi) indebtedness incurred by the Foreign Subsidiaries to institutional
lenders not to exceed: (y) prior to the effective date (the “Increase Date”) of
an increase in credit occurring after the date of the First Amendment to the
Amended and Restated Credit Agreement dated June 6, 2007 of up to $15,000,000
(such increase, the “D T Increase Amount”) under the institutional loan facility
to D T Electronics Limited, $45,000,000 in the aggregate and (z) after the
Increase Date, the lesser of $60,000,000 or $45,000,000 plus the D T Increase
Amount, each in the aggregate (such Increase Date to be effective on the date of
the Administrative Agent’s acceptance of an Officers’ Certificate of the
Borrower notifying the Administrative Agent of such increase and providing
relevant supporting documentation of same), and (vii) other indebtedness which
shall not exceed in the aggregate for the Borrower and all Domestic
Subsidiaries, at any time outstanding, the sum of $1,000,000. In determining
indebtedness for purposes of clause (vi) above, the maximum amount of
availability of any credit facility from an institutional lender, whether
committed or advised (whether or not outstanding), shall be deemed indebtedness
for the purposes of such clause.”
     (B) Section 7.3 (vii) of the Credit Agreement is hereby deleted and the
following is substituted therefor:
     “(vii) investments by the Borrower and its Domestic Subsidiaries in stocks,
securities or assets of Foreign Subsidiaries or loans to Foreign Subsidiaries
provided that (1) such investments and loans do not exceed an aggregate amount
of $60,000,000 at any time and (2) such investments and loans together with the
guarantees permitted by Section 7.5 (iii) hereof do not exceed (y) prior to the
Increase Date, as defined in Section 7.1 (vi) hereof, $95,000,000 in the
aggregate and (z) after the Increase Date, the lesser of $110,000,000

-2-



--------------------------------------------------------------------------------



 



or $95,000,000 plus the D T Increase Amount, each in the aggregate, reduced, in
each instance, by any amount utilized for any Minority Interest Purchase under
subsection (vi) above. In determining investments for purposes of this Section,
the Borrower’s investment in its Foreign Subsidiaries shall be deemed to be the
Borrower’s investment account balances in same (including retained earnings).”
     (C) Section 7.5 (iii) of the Credit Agreement is hereby deleted and the
following is substituted therefor:
     “(iii) guarantees by the Borrower and its Foreign Subsidiaries for
obligations of Foreign Subsidiaries permitted by Section 7.1 (vi) hereof
provided that such obligations together with investments and loans permitted by
Section 7.3 (vii) and Minority Interest Purchases permitted by Section 7.3
(vi) do not exceed (y) prior to the Increase Date, as defined in Section 7.1(vi)
hereof, $95,000,000 in the aggregate and (z) after the Increase Date, the lesser
of $110,000,000 or $95,000,000 plus the D T Increase Amount, each in the
aggregate and, in each instance, such guarantees are not secured by any property
of the Borrower or its Domestic Subsidiaries. In determining obligations
guaranteed for purposes of clause (iii) above: (y) the maximum amount of
availability of any such obligations, whether committed or advised (whether or
not outstanding), shall be deemed guaranteed obligations and (z) the guaranteed
amount pursuant to guarantees by the Borrower and/or one or more guarantors of
the same indebtedness obligations shall only be counted once.”
     Section 4. Conditions Precedent. The consent set forth in Section 2 hereof
and the amendment to the Credit Agreement set forth in Section 3 hereof shall
become effective, on the date of this First Amendment, upon the execution and
delivery of this First Amendment by the Borrower, the Administrative Agent and
each of the Lenders necessary to constitute the Required Lenders and the
satisfaction of the following conditions:
     (A) Certified Copies and Other Documents. The Administrative Agent shall
have received certificates of an officer of the Borrower dated the date of this
First Amendment certifying (x) no changes in the certificate of incorporation or
by-laws from the date of the Agreement or attaching copies of any amendments,
(y) true and correct copies of resolutions adopted by the board of directors of
the Borrower (1) authorizing the borrowings and the other extensions of credit
from the Lenders under the Agreement as amended hereby, the execution, delivery
and performance by the Borrower of this First Amendment, and any related
documents (2) approving forms in substantially execution form of this First
Amendment, and any related documents and (3) authorizing officers of the
Borrower to execute and deliver this First Amendment, and any related documents,
and (z) the incumbency and specimen signatures of the officers of the Borrower
executing any documents delivered to the Administrative Agent or a Lender by the
Borrower in connection herewith.

-3-



--------------------------------------------------------------------------------



 



     (B) Approval of the Administrative Agent and Agent’s Counsel. All other
documents and legal matters in connection with the transactions contemplated by
this First Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.
     Section 5. Representations and Warranties. The Borrower represents and
warrants to the Lenders that the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents are true and complete on the
date of this First Amendment and as if made on and as of the date hereof (or, if
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
     Section 6. Governing Law; Execution in Counterparts. Except as herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect. This First Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same amendatory instrument
and any of the parties hereto may execute this First Amendment by signing any
such counterpart. This First Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).
     Section 7. Expenses, etc. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Goetz & Mady-Grove, LLP) in connection with the negotiation,
preparation, execution and delivery of this First Amendment and the transactions
contemplated hereby.
     Section 8. Effective Date. This First Amendment is dated for convenience as
of June 6, 2007 and shall be effective as of such date, on the delivery of an
executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 4 hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.

            Borrower:

NU HORIZONS ELECTRONICS CORP.
      By:   /s/ Kurt Freudenberg         Kurt Freudenberg        Vice President,
Treasurer and
Chief Financial Officer        Administrative Agent:

CITIBANK, N.A., as Administrative Agent
      By:   /s/ Stuart N. Berman        Stuart N. Berman        Vice President 
      Documentation Agent:

BANK OF AMERICA, N.A.,
as Documentation Agent
      By:   /s/ Steven J. Melicharek       Steven J. Melicharek        Senior
Vice President        Syndication Agent:

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
      By:   /s/ Dawn B. Scocco       Dawn B. Scocco        Associate   

-5-



--------------------------------------------------------------------------------



 



         


                          ISRAEL DISCOUNT BANK OF NEW YORK, as Syndication Agent
   
 
               
 
      By:   /s/ Scott Fishbein
 
Scott Fishbein    
 
          First Vice President    
 
               
 
      By:   /s/ Michael Paul
 
Michael Paul    
 
          Assistant Vice President    
 
                Notice Addresses:       Lenders:    
 
                CITIBANK, N.A.       CITIBANK, N.A.    
730 Veterans Memorial Highway
Hauppauge, NY 11788
      By:   /s/ Stuart N. Berman    
 
         
 
Stuart N. Berman    
 
          Vice President    
 
                JPMORGAN CHASE BANK, N.A.       JPMORGAN CHASE BANK, N.A.    
395 North Service Road, Floor 3
Melville, NY 11747
      By:   Dawn B. Scocco    
 
         
 
Dawn B. Scocco    
 
          Associate    
 
                ISRAEL DISCOUNT BANK OF NEW YORK       ISRAEL DISCOUNT BANK OF
NEW YORK    
511 Fifth Avenue
New York, NY 10017
     
By:  
/s/ Scott Fishbein
 
Scott Fishbein    
 
          First Vice President    
 
               
 
      By:   /s/ Michael Paul
 
Michael Paul    
 
          Assistant Vice President    
 
                BANK OF AMERICA, N.A.       BANK OF AMERICA, N.A.    
1185 Avenue of the Americas
New York, NY 10036
      By:   Steven J. Melicharek    
 
         
 
Steven J. Melicharek    
 
          Senior Vice President    



-6-



--------------------------------------------------------------------------------



 



                  SOVEREIGN BANK       SOVEREIGN BANK    
3 Huntington Quadrangle
Suite 103 South
      By:   /s/ Christine Gerula    
Melville, NY 11747
         
 
Christine Gerula    
 
          Senior Vice President    
 
                HSBC BANK USA, NATIONAL       HSBC BANK USA, NATIONAL    
ASSOCIATION       ASSOCIATION    
534 Broad Hollow Road
Melville, NY 11747
      By:   /s/ Christopher J. Mendelsohn     
 
         
 
Christopher J. Mendelsohn    
 
          First Vice President    
 
                NORTH FORK BANK       NORTH FORK BANK    
275 Broadhollow Road
Melville, NY 11747
      By:   /s/ Kevin Brown    
 
         
 
Kevin Brown    
 
          Senior Vice President    
 
                BANK LEUMI USA       BANK LEUMI USA    
48 South Service Road
Suite 200
      By:   /s/ Paul Tine    
Melville, NY 11747
         
 
Paul Tine    
 
          First Vice President    

-7-